Citation Nr: 0717669	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  04-37 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an effective date earlier than July 26, 
2002 for the award of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
August 1970.  The veteran served in Vietnam.  
  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The veteran testified at a personal 
hearing before the RO in July 2005.  A transcript of that 
hearing has been associated with the claims folder.  


FINDINGS OF FACT

1.  There is competent evidence showing that the veteran has 
hepatitis C that is related to blood exposure during combat 
service in Vietnam.  

2.  The RO received the veteran's original claim for service 
connection for PTSD on June 4, 1998.

3.  A March 1999 denial of the veteran's June 4, 1998 claim 
for service connection for PTSD was readjudicated by the RO 
at the RO's discretion and denied on a de novo basis in July 
2002.

4.  The veteran's submission of a statement in July 2002 
which may be construed as a disagreement with the July 2002 
denial of service connection for PTSD, and the additional 
evidence obtained following the July 2002 rating decision, 
kept the June 1998 claim for service connection for PTSD 
which was being readjudicated in July 2002 open and pending 
at the time of the March 2003 rating decision which granted 
service connection for PTSD.  

5.  There was no formal or informal claim for service 
connection for PTSD prior to the veteran's June 4, 1998 
claim.  


CONCLUSIONS OF LAW

1.  Service connection for hepatitis C is established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  The criteria for an effective date of June 4, 1998 for 
the award of service connection for PTSD have been met.  38 
U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.1, 3.155, 3.157, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Law 

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  

To establish service connection, there must be: (1) A medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996). 

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).    

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d). However, the provisions of 38 
U.S.C.A. § 1154(b) do not establish a presumption of service 
connection, but eases the combat veteran's burden of 
demonstrating the occurrence of some in-service incident to 
which the current disability may be connected.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  That is, the statute provides 
a basis for determining whether a particular injury was 
incurred in service, but not a basis to link the injury 
etiologically to the current condition.  Cohen v. Brown, 10 
Vet. App. 128, 138 (1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Service Connection Analysis for Hepatitis C

The veteran contends that during service in Vietnam he was 
exposed to blood on a frequent basis as the result of combat 
due to his handling of wounded bodies, dead bodies, and 
wounds that he suffered.  He indicates that on several 
occasions he had to push organs back into wounded bodies 
during combat.  As a result, the veteran contends that he 
contracted hepatitis C from such blood exposure.  See August 
2003 claim and July 2005 personal hearing testimony.   

Service medical records (SMRs) do not record any diagnosis or 
treatment for hepatitis C.  SMRs are also negative for any 
risk factors of hepatitis C to include blood transfusions or 
organ transplants, tattoos, body piercing, intravenous or 
intranasal drug use, high-risk sexual activity, or exposure 
to contaminated blood products.  However, SMRs do confirm 
that the veteran suffered a wound to the left upper arm in 
July 1969.  Most importantly, service personnel records 
(SPRs) confirm that the veteran served in Vietnam in the late 
1960s as a rifleman in an infantry unit.  SPRs also show that 
he received the Bronze Star Medal with a "V" device for valor 
in combat on March 27, 1969.  Moreover, in a March 2003 
rating decision, in which the RO granted service connection 
for PTSD, it conceded the veteran's combat exposure.  Thus, 
the Board presumes that the veteran engaged in combat in 
service, such that his lay statements and testimony are 
sufficient to show the occurrence of combat-related blood 
exposure as a risk factor for hepatitis C.  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).

Post-service, VA treatment records reveal that the veteran 
first tested positive for hepatitis C in October 2002.  He 
has received treatment for the condition since that time.  A 
VA medical letter dated in July 2005 noted abnormal liver 
enzymes as early as 1988.  Notably, VA treatment records from 
1988 to 1993 also record post-service risk factors of 
intravenous and intranasal drug use.  In any event, there is 
sufficient evidence of current hepatitis C condition.  Boyer, 
210 F.3d at 1353; Brammer, 3 Vet. App. at 225.

Turning to the issue of a nexus, the veteran underwent a VA 
examination in January 2006 to determine the etiology of his 
hepatitis C.  The examiner opined that the veteran had 
multiple risk factors for hepatitis C, to include his post-
service IV drug use and in-service exposure to blood.  The 
examiner stated that his exposure to blood during service was 
a "significant risk."  He concluded that it would be 
speculation to assess which risk factor was the cause of his 
hepatitis C.  

In adjudicating this claim, the Board has also considered the 
doctrine of reasonable doubt.  As the U.S. Court of Appeals 
for Veterans Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication."  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Where the "fair preponderance of the evidence" 
is against the claim, the appellant loses and the benefit of 
the doubt rule has no application.  Gilbert, 1 Vet. App. at 
56.  "A properly supported and reasoned conclusion that a 
fair preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.  The Court has 
further held that where there is "significant evidence in 
support of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

The January 2006 examiner was not able to state which risk 
factor was more likely than not the cause of the veteran's 
hepatitis C.  The examiner gave equal weight to the veteran's 
in-service risk factor of blood exposure and post-service 
risk factor of drug use.  In addition, the Board has found 
that the veteran's lay statements with regard to the in-
service risk factor of blood exposure are consistent with his 
combat service in Vietnam.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  As such, with consideration of the combat 
presumption, there is an approximate balance of the positive 
and negative evidence, and the Board resolves any reasonable 
doubt in favor of the veteran.  Accordingly, service 
connection for hepatitis C is warranted.  38 U.S.C.A. § 
5107(b).  The appeal is granted as to that issue.  The nature 
and extent of this disorder is not at issue before the Board 
at this time.  

Effective Date Law

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2006).  If a claim for disability 
compensation is received within one year after separation 
from service, the effective date of entitlement is the day 
following separation or the date entitlement arose.  38 
C.F.R. § 3.400(b)(2).

A rating decision becomes final if the veteran does not 
timely perfect an appeal of the decision.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.200, 20.302.  Previous determinations 
that are final and binding, including decisions of service 
connection, degree of disability, age, marriage, 
relationship, service, dependency, line of duty, and other 
issues, will be accepted as correct in the absence of clear 
and unmistakable error (CUE).  38 C.F.R. § 3.105(a).

The proper effective date for new and material evidence other 
than service medical records received after a final 
disallowance is the date of receipt of the claim to reopen or 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(i); 38 C.F.R. §§ 3.400(q)(1)(ii), 3.400(r).  However, 
when evidence, other than service medical records, is 
received in the appeal period following a subsequent 
disallowance, resulting in a later grant of service 
connection, the effective date will be as though the former 
decision had not been rendered.  38 C.F.R. § 3.400(q)(1)(i).   

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  VA is not required to 
anticipate any potential claim for a particular benefit where 
no intention to raise it was expressed.  Brannon v. West, 12 
Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 
356-57 (1995).  

Once a formal claim for compensation has been allowed or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, receipt of one of the specified types of evidence 
will be accepted as an informal claim for increased benefits 
or an informal claim to reopen.  38 C.F.R. § 3.157(b).  Such 
evidence includes a report of VA outpatient or hospital 
examination or report of admission to a VA hospital. 38 
C.F.R. § 3.157(b)(1).  These provisions apply only when such 
reports relate to examination or treatment of a service-
connected disability or when a claim to reopen specifying the 
benefit sought is received within one year from the date of 
the examination, treatment, or admission.   

While not addressing the propriety of the VA advice furnished 
to the veteran, it is noted that whether erroneous or not, 
advice on the part of VA employees cannot serve as the basis 
for an earlier effective date.  Shields v. Brown, 8 Vet. App. 
346, 351-52 (1995); McTighe v. Brown, 7 Vet. App. 29, 30 
(1994).

Effective Date Analysis 

The veteran was awarded service connection for PTSD by way of 
a March 2003 rating decision.  The veteran contends that the 
effective date assigned for the award of service connection, 
July 26, 2002, is not correct.  

The veteran seeks an earlier effective date of (1) June 4, 
1998, based on the date he filed his original claim of 
service connection for PTSD; (2) the mid-1990s, based on a 
discussion with VA employees at that time regarding service 
connection for PTSD; or (3) after discharge in August 1970 in 
that he alleged he has had PTSD symptoms since discharge from 
service.  See August 2003 claim, May 2004 notice of 
disagreement, and July 2005 RO hearing testimony.  

The veteran was discharged from military service in August 
1970.  He filed his original claim for service connection for 
PTSD in June 1998.  In a March 1999 rating decision, the RO 
denied service connection for PTSD.  In an April 1999 notice 
of the rating decision, the RO indicated that the claim was 
being denied because it was not well grounded.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  The VCAA provided that under certain circumstances 
claims that had been denied as not well grounded and became 
final during the period from July 14, 1999, to November 9, 
2000, may be readjudicated as if the denial had not been 
made.  In that regard, in a July 2002 rating decision, the 
claim of service connection for PTSD was readjudicated de 
novo and again denied.  This de novo readjudication in July 
2002 was conducted by the RO on its own accord without the 
filing of a claim to reopen by the veteran.  

The de novo analysis of the claim stated, in part, "Your 
claim for service connection for posttraumatic stress 
disorder has been previously denied as not being a "well-
grounded" claim on the basis of there being no diagnosis of 
this condition."  The discussion noted that, in addition to 
the absence of a diagnosis of PTSD, the veteran's stressors 
had not been verified.  The RO concluded that the prior 
denial of the claim should be confirmed and continued.

Subsequently, on July 26, 2002, the veteran filed a claim 
stating, "I am hereby filing a claim for dx [diagnosis] of 
PTSD."  The veteran's stressors were conceded after the 
veteran underwent a February 2003 VA examination and the 
psychiatric examiner assigned a diagnosis of PTSD related to 
in-service combat stressors.  The claim for service 
connection was granted by the RO in March 2003, and the grant 
of service connection was made effective on based on July 26, 
2002, based on a determination that the veteran submitted a 
request to reopen the claim on that date.  38 U.S.C.A. § 
5110(i); 38 C.F.R. §§ 3.400(q)(1)(ii), 3.400(r).  

The veteran responded to the March 2003 determination of the 
effective date by filing an August 2003 claim for an earlier 
effective date for the award of service connection for PTSD.  
The RO denied the earlier effective date claim in February 
2004, and the veteran's appeal has now reached the Board.  

The Board disagrees with the RO's determination that the 
statement submitted on July 24, 2002 was a request to reopen 
a claim of service connection for PTSD.  Rather, the 
veteran's July 24, 2002 contention that he did have a 
diagnosis of PTSD, following the July 9, 2002 mailing of the 
notice of the de novo adjudication, which stated, in part, 
that lack of a diagnosis of PTSD was a basis for denial of 
the claim, may be construed as a disagreement with the July 
9, 2002 determination.  If a veteran disagrees with a 
determination within the one-year period allowed by statute 
for timely disagreement, the determination does not become 
final.

Thereafter, a February 2003 VA examination that provided the 
basis to grant service connection for PTSD was also received 
with the one-year appeal period after the July 2002 rating 
decision.  Consequently, the VA examination constitutes 
additional relevant evidence warranting readjudication of the 
July 2002 rating decision before it became final.  

The July 2002 de novo readjudication of the claim submitted 
in June 1998 did not become final, so the assignment of the 
effective date in this case will be as though the July 9, 
2002 decision had not been rendered.  That is, the effective 
date of the grant of service connection must be based on the 
claim underlying the July 2002 de novo adjudication, and the 
effective date can potentially precede the veteran's July 26, 
2002 submission.  

Once the RO determined that it would undertake de novo 
reconsideration of the June 4, 1998 claim, regardless of 
whether that reconsideration was or was not required by law, 
that June 1998 remained open, pending, and unadjudicated 
until the March 2003 readjudication resulted in a grant of 
service connection for PTSD.  As such, 38 C.F.R. 
§ 3.400(q)(1)(i) governs the effective date for service 
connection for PTSD.  It follows that the effective date 
assigned following the July 2002 adjudication, which did not 
become final, is based on the underlying claim, which, as 
noted above, was submitted on June 4, 1998.

In this regard, the only earlier claim of record is the June 
4, 1998 original claim of service connection for PTSD.  The 
Board notes that the RO explained in a protracted March 2003 
memo that the original March 1999 rating decision that denied 
PTSD was final because it was decided on the merits, as 
opposed to a not well-grounded basis.  Consequently, the RO 
indicated that a June 4, 1998 effective date would be 
improper because the effective date could not precede a 
previous final decision on the merits.  However, the Board 
does not concur with the RO's analysis, in that the April 
1999 notice letter that accompanied the March 1999 rating 
decision was clear in specifically stating that the denial at 
that time was based on the lack of a well-grounded claim for 
PTSD.  

Moreover, the March 1999 rating decision was not final, 
because the RO eventually readjudicated the issue on a de 
novo basis in July 2002.  Therefore, the date the original 
claim was filed, June 4, 1998, is the proper effective date, 
unless the record reveals some basis for an earlier award.  
38 C.F.R. § 3.400(b)(2).  

As there is no evidence that a claim for service connection 
for PTSD was received within one year after the veteran's 
separation from service in 1970, the effective date cannot be 
the day following separation from service.  38 C.F.R. § 
3.400(b)(2).  

In addition, the claims folder contains no other 
communication from the veteran or his representative 
indicating an intent to seek, or a belief in entitlement to, 
service connection for PTSD after discharge from service, but 
before the June 4, 1998 effective date assigned now assigned.  
38 C.F.R. §§ 3.1(p), 3.155(a).  There is no provision in the 
law for awarding an earlier effective date based on the 
veteran's assertion that symptoms of PTSD existed since 
discharge from service in August 1970.  VA is not required to 
anticipate any potential claim for a particular benefit where 
no intention to raise it was expressed.  Brannon, 12 Vet. 
App. at 35; Talber, 7 Vet. App. at 356-57.    

The Board acknowledges the veteran's assertion at the July 
2005 personal hearing that sometime in the mid-1990s, he 
filled out papers for service connection for PTSD, but was 
rebuffed by VA personnel who told him they would not grant 
service connection for this disorder.  The veteran went on to 
indicate that he discarded these papers.  No written evidence 
of this discussion with VA personnel exists in the claims 
folder.  In any event, advice on the part of VA employees 
cannot serve as the basis for an earlier effective date.  
Shields, 8 Vet. App. at 351-52; McTighe, 7 Vet. App. at 30.   

The Board has also considered the fact that VA treatment 
records show that the veteran was first diagnosed with PTSD 
in March 1998, several months prior to the June 4, 1998 
effective date currently assigned.  As noted above, in 
certain circumstances, a report of VA outpatient or hospital 
examination or report of admission to a VA hospital can 
constitute an informal claim to reopen.  38 C.F.R. 
§ 3.157(b)(1).  Receipt of VA medical evidence will only be 
accepted as an informal claim to reopen once a formal claim 
for compensation has been allowed or if a claim specifying 
the benefit sought is received within one year from the date 
of such examination.  Id.  

In this regard, prior to the March 1998 VA treatment record, 
the RO never granted, or for that matter adjudicated, a claim 
for PTSD.  In addition, although the June 4, 1998 claim was 
received with one year of the March 1998 VA treatment record 
that diagnosed the veteran with PTSD, it was an original 
claim for service connection as opposed to a claim to reopen 
as required by 38 C.F.R. § 3.157.  Thus, the existence of 
earlier VA medical evidence cannot be construed as an 
informal claim under 38 C.F.R. § 3.157.

In conclusion, the preponderance of the evidence supports an 
earlier effective date of June 4, 1998 for the award of 
service connection for PTSD, but no earlier.  38 U.S.C.A. 
§ 5107(b).  

Duty to Notify and Duty to Assist

Review of the claims folder finds compliance with the VCAA, 
38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  However, if any defect in VCAA notice or 
assistance is found, such defect is not prejudicial to the 
veteran, given the favorable disposition of the appeal.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In particular, the RO advised the veteran of the provisions 
of the VCAA as to a claim for service connection for PTSD in 
August 2002.  The Court has stated that, where the benefit 
sought is granted, in this case, service connection for PTSD, 
and an initial evaluation and effective date have been 
assigned, section 5103(a) notice has served its purpose.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also, 
e.g., Sutton v. Nicholson, 20 Vet. App. 419, 426 (2006); 
Locklear v. Nicholson, 20 Vet. App. 410, 415 (2000).  No 
further discussion of the VCAA is required.  




ORDER

Service connection for hepatitis C is granted.  

An effective date of June 4, 1998 for the award of service 
connection for PTSD is granted.  



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


